Case 2:11-cv-02692-JFB-JMW Document 55 Filed 09/03/21 Page 1 of 2 PageID #: 705



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------X
 THEODORE R. HUGHES, ETHEL KAISER,
 NICK PRIVITELLO, ROBERT J. RIZZI,

                                    Plaintiffs,
                                                                    ORDER ADOPTING REPORT
                                                                    AND RECOMMENDATION
                  -against-                                         11-CV-2692 (JFB) (JMW)
                                                                                        FILED
 TOMMY CONSTANTINE (f/k/a Tommy                                                         CLERK
 Hormotvitis),                                                               3:58 pm, Sep 02, 2021
                                                                                 U.S. DISTRICT COURT
                                    Defendant.
                                                                            EASTERN DISTRICT OF NEW YORK
                                                                                 LONG ISLAND OFFICE
 ---------------------------------------------------------------X

 JOSEPH F. BIANCO, Circuit Judge (sitting by designation):

          On June 3, 2011, plaintiffs filed the complaint in this action against defendant Tommy

 Constantine. On March 5, 2019, Magistrate Judge Shields 1 issued a Report and Recommendation

 (the "R&R," ECF No. 54), recommending that the case be dismissed with prejudice for failure to

 prosecute. (See R&R, at 7.) The R&R instructed that any objections to the R&R be submitted

 within fourteen (14) days of service of the R&R. (Id.) No objections have been filed to date,

 although the date for filing such objections has expired.            The Court has also received no

 communications from the parties since February 10, 2017. (ECF No. 53.)

          A district judge may accept, reject, or modify, in whole or in part, the findings and

 recommendations of the Magistrate Judge.               See DeLuca v. Lord, 858 F. Supp. 1330, 1345

 (S.D.N.Y. 1994); Walker v. Hood, 679 F. Supp. 372, 374 (S.D.N.Y. 1988). As to those portions

 of a report to which no "specific written objections" are made, the Court may accept the findings


 1   On May 24, 2921, this case was reassigned to Magistrate Judge Wicks.

                                                          1
Case 2:11-cv-02692-JFB-JMW Document 55 Filed 09/03/21 Page 2 of 2 PageID #: 706




 contained therein, as long as the factual and legal bases supporting the findings are not clearly

 erroneous. See Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149 (1985); Greene v. WCI

 Holdings Corp., 956 F. Supp. 509,513 (S.D.N.Y. 1997).

          Having conducted a review of the full record and the applicable law, and having reviewed

 the R&R for clear error, the Court adopts the findings and recommendations contained in the R&R

 in their entirety. 2 Accordingly,

          IT IS HEREBY ORDERED that the case is dismissed with prejudice for failure to

 prosecute pursuant to Federal Rule of Civil Procedure 41(b). The Clerk of the Court shall enter

 judgment accordingly and close the case.


                                                                                                         )
                                                        /s/Joseph F. Bianco



                                                              HF.BIANCO
                                                             ED STATES CIRCUIT illDGE


 Dated:          September~ 2021
                 Central Islip, NY




 2 Even under a de nova standard of review, the Court would adopt the R&R in its entirety for the same
 reasons contained in the R&R.

                                                  2
